DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 06/23/2021 has been entered. Claims 1-11 and 13-20 are pending in the instant patent application. Claims 1-3, 8, 10, 13 and 15-16 are amended. Claim 12 is cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §102 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art. 
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (US 2014/0210947 A1) in view of Shear et al. (US 2012/0116728 A1) further in view of Pettersson (US 2016/0224927 A1).
	Regarding Claim 1, Finn teaches the limitations of Claim 1 which states
	providing a project construction model having model element data for a building system being installed, wherein the model element data includes building system elements of the building system, each building system element having material and element properties (Finn: Para 0035, 0038, 0061 via The 3D modeling module 122 can include computer-aided design software, such as AutoCAD.TM., which can be used to generate a 3D digital model (e.g., 3D solids) of the physical 
	combining at least one augmented reality marker into the project construction model to generate a combined project model having the model element data (Finn: Para 0038 via In embodiments of the present invention, the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device. A marker can have a two or three dimensional image or a graphic design with marking elements 
	downloading the combined project model to a tracker device over a network (Finn: Fig 1 and Para 0040 via the processor to retrieve, from data storage, a data file comprising the supplemental digital model associated with the digital marker and relation data between the supplemental digital model and the digital marker);
	synchronizing the combined project model with a physical location at the project site using the at least one augmented reality marker (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device);

	However, Finn does not explicitly disclose the limitations of Claim 1 which state selecting a building system element of the model element data for the system within the combined project model, wherein the building system element is visible 
	Shear though, with the teachings of Finn, teaches of
	selecting a building system element of the model element data for the system within the combined project model, wherein the building system element is visible within the tracker application (Shear: Para 0076 via FIG. 3 illustrates an enlarged version of the display area of device 132 of FIG. 2. The display area illustrates a live image/video that has been overlayed with labels identifying the various objects/elements displayed. Further, additional options are presented to the user in the display area allowing the user to obtain additional information. For example, the user may select the "+" button from the various text areas to display additional information relating to the main power supply, the cable pulley, and/or the cable box. Additional information relating to the optical encoder is illustrated and may be hidden by selecting the "-" icon. Within the optical encoder display dialog box, the user can view relevant information and further click to view assembly instructions, maintenance records, and/or to order parts); 
	setting a status of installation and phase of construction for the selected building system element of the model element data (Shear: Para 0100, 0109 via technical drawing/digital model is updated with information from the field engineer and the plant engineer desires to make a comment about a pipe location, and how the design could introduce conflict in the existing layout. The plant engineer point 
	updating the selected building system element displayed within the tracker application (Shear: Para 0100, 0109 via technical drawing/digital model is updated with information from the field engineer and the plant engineer desires to make a comment about a pipe location, and how the design could introduce conflict in the existing layout. The plant engineer point his mobile device to the area of which he wants to comment on, and he creates a markup with text and arrows on his mobile device touch screen).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn with the teachings of Shear in order to have selecting a building system element of the model element data for the system within the combined project model, wherein the building system element is visible within the tracker application; setting a status of installation and phase of construction for the selected building system element of the model element data and updating the selected building system element displayed within the tracker application. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Finn does not explicitly disclose the limitation of Claim 1 which states updating metadata related to the selected building system element within the model element data for the building system in a database.
	Pettersson though, with the teachings of Finn/Shear, teaches of 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn/Shear with the teachings of Pettersson in order to have updating metadata related to the selected building system element within the model element data for the building system in a database. The motivations behind this being the teachings, suggestions, and 
	Regarding Claim 2, the combination of Finn/Shear/Pettersson teaches the limitation of Claim 2 which states inputting information for a stage of construction for the selected building system element of the construction project into the tracker device (Shear: Para 0100, 0109 via via technical drawing/digital model is updated with information from the field engineer and the plant engineer desires to make a comment about a pipe location, and how the design could introduce conflict in the existing layout. The plant engineer point his mobile device to the area of which he wants to comment on, and he creates a markup with text and arrows on his mobile device touch screen).
	Regarding Claim 3, the combination of Finn/Shear/Pettersson teaches the limitation of Claim 3 which states filtering the combined project model based on which building system is being tracked (Shear: Para 0076 via the user may select the "+" button from the various text areas to display additional information relating to the main power supply, the cable pulley, and/or the cable box. Additional information relating to the optical encoder is illustrated and may be hidden by selecting the "-" icon. Within the optical encoder display dialog box, the user can view relevant information and further click to view assembly instructions, maintenance records, and/or to order parts).
	Regarding Claim 4, the combination of Finn/Shear/Pettersson teaches the limitation of Claim 4 which states

	Regarding Claim 5, the combination of Finn/Shear/Pettersson teaches the limitation of Claim 5 which states
	further comprising capturing an image of the physical marker using the tracker device (Finn: Para 0039 via the mobile device 140 which can be used to capture an image of the physical marker 103 and to view an augmented reality image. Examples of the mobile device 140 include any handheld computing device, such as a smartphone, a tablet computer, a gaming device, or a wearable device, such as glasses, or a combination thereof. As shown in FIG. 1, the mobile device 140 has a number of components, including a camera).
	Regarding Claim 6, the combination of Finn/Shear/Pettersson teaches the limitation of Claim 6 which states 
	further comprising determining information about the physical marker from the image (Finn: Para 0081 via the augmented reality image 950 includes the physical wall 920 and the physical marker 930 seen through the camera of the mobile device. When the camera of the mobile device captures an image of the physical marker 930, the mobile device decodes the digital marker 930 and retrieves a data file associated with a digital marker 910 which corresponds to the physical marker 930. The data file includes the supplemental digital model 902 and 
	Regarding Claim 7, the combination of Finn/Shear/Pettersson teaches the limitation of Claim 7 which states
	further comprising selecting the element using a tool to interact with the combined project model displayed on the tracker device (Shear: Para 0076 via a live image/video that has been overlayed with labels identifying the various objects/elements displayed. Further, additional options are presented to the user in the display area allowing the user to obtain additional information. For example, the user may select the "+" button from the various text areas to display additional information relating to the main power supply, the cable pulley, and/or the cable box. Additional information relating to the optical encoder is illustrated and may be hidden by selecting the "-" icon. Within the optical encoder display dialog box, the user can view relevant information and further click to view assembly instructions, maintenance records, and/or to order parts).	
	Regarding Claim 8, the combination of Finn/Shear/Pettersson teaches the limitation of Claim 8 which states
	wherein the status includes installed, not installed, needs rework, inspected, or an associated cost code. (Shear: Para 0100, 0109 via technical drawing/digital model is updated with information from the field engineer and the plant engineer desires to make a comment about a pipe location, and how the design could introduce conflict in the existing layout. The plant engineer point his mobile device 
	Regarding Claim 9, the combination of Finn/Shear/Pettersson teaches the limitation of Claim 9 which states
	further comprising storing the combined project model at a server accessible over the network (Finn: Para 0061-0062 via storing a data file that includes the supplemental digital model and the relation data between the supplemental digital model and the selected digital marker and the data file can be stored in the data storage 126 of the server computer 120 and/or stored in a third party site (e.g., an AR software server).
	Regarding Claim 16, the combination of Finn/Shear/Pettersson teaches the limitations of Claim 16 which state
	a server to store a three-dimensional project model (Finn: Para 0061-0062 via storing a data file that includes the supplemental digital model and the relation data between the supplemental digital model and the selected digital marker and the data file can be stored in the data storage 126 of the server computer 120 and/or stored in a third party site (e.g., an AR software server);
	a tracker device having a display, a memory, and a processor to execute instructions stored in the memory (Finn: Para 0040 via the mobile device 140 also includes a computer-readable storage medium 144 which has an AR application 143, which can run on the mobile device to initiate and faciliate AR processing so that a user can visualize 3D augmented reality scenes on the display screen 145. The AR application can include a plurality of instructions, which when executed by 
	the instructions comprising an application to execute on the tracker device, the application configured to execute the steps according to the method of Claim 1 (See rejection for Claim 1 above)
	a physical marker including a graphical code, the graphical code to uniquely identify the physical marker (Finn: Para 0038 via a marker can have a two or three dimensional image or a graphic design with marking elements with a unique pattern that can be detected and decoded by the mobile device 140. For example, a marker can include a QR code, a UPC code, a bar code, a painting, a photograph, or any other suitable images. A physical marker that corresponds to a digital marker has the same marking elements as the digital marker),
	the application to synchronize the project model with a location of the physical marker such that the project model is displayed with reference to the location (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device).
	Regarding Claim 17, the combination of Finn/Shear/Pettersson teaches the limitations of Claim 17 which state
	wherein the tracker device comprises a camera to capture an image of the physical marker at the location (Finn: Para 0039 via the mobile device 140 which can be used to capture an image of the physical marker 103 and to view an 
	Regarding Claim 18, the combination of Finn/Shear/Pettersson teaches the limitations of Claim 18 which state
	wherein the application displays the project model in an augmented reality mode (Finn: Para 0070 via the display screen of the mobile device 140, an augmented reality image comprising a real view of the physical structure in the real environment seen through the camera 141, overlaid with the supplemental digital model representing the unbuilt element).
	Regarding Claim 19, the combination of Finn/Shear/Pettersson teaches the limitations of Claim 19 which state
	comprising an augmented reality marker placed in the project model, wherein the augmented reality marker is used to synchronize the project model with the physical marker (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device).
	Regarding Claim 20, the combination of Finn/Shear/Pettersson teaches the limitations of Claim 20 which state
	wherein the augmented reality marker corresponds to the physical marker (Finn: Para 0038 via a marker can include marking elements that can be .
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (US 2014/0210947 A1) in view of Shear et al. (US 2012/0116728 A1) further in view of Song (US 2006/0044307 A1).
	Regarding Claim 10, Finn teaches the limitations of Claim 10 which state
	opening a combined project model using an application on a tracker device, wherein the tracker device is a mobile device connected to a network and wherein the combined project model includes model element data for the system (Finn: Para 0035, 0038, 0061 via The 3D modeling module 122 can include computer-aided design software, such as AutoCAD.TM., which can be used to generate a 3D digital model (e.g., 3D solids) of the physical structure 101 ("a physical structure digital model"). A 3D digital model refers to a three dimensional representation of a physical structure (or an unbuilt design element) in a digital format which can be viewed on a computer screen or other electronic devices. In one embodiment, the point clouds obtained from a 3D laser scanner can be imported into the 3D digital modeling module 122 and processed by the data processor 127 to be traced over when constructing a 3D digital model. Therefore, a 3D digital model is an intelligent model--it can contain georeferenced real-world coordinates for any point embedded on the 3D digital model. In addition, a 3D digital model can include any amount of 
	synchronizing the combined project model using an augmented reality marker within the project model with a physical marker at a location (Finn: Para 0038 via the augmented reality module 124 can also be used to associate a supplemental digital model with a selected digital marker so that the supplemental digital model can be displayed as a virtual object overlaid on top of a physical marker (corresponding to the digital marker) in the real environment using a mobile device).
	However, Finn does not explicitly disclose the limitation of Claim 10 which states selecting the system having a plurality of building system elements of the model element data within the combined project model.
	Shear though, with the teachings of Finn, teaches of	
	selecting the system having a plurality of building system elements of the model element data within the combined project model (Shear: Para 0076 via FIG. 3 illustrates an enlarged version of the display area of device 132 of FIG. 2. The display area illustrates a live image/video that has been overlayed with labels identifying the various objects/elements displayed. Further, additional options are presented to the user in the display area allowing the user to obtain additional 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn with the teachings of Shear in order to have selecting the system having a plurality of building system elements of the model element data within the combined project model. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Finn/Shear teaches the limitations of Claim 10 which state
	displaying a three-dimensional representation of the system including the building system elements on the tracker device with reference to the location using the model element data (Finn: Para 0070 via In step (361), the method includes providing, on the display screen of the mobile device 140, an augmented reality image comprising a real view of the physical structure in the real environment seen through the camera 141, overlaid with the supplemental digital model representing the unbuilt element. In embodiments of the present invention, the supplemental digital model is displayed according to the size, position, and orientation of the physical marker 103. Since the supplemental digital model overlays on top of the 
	selecting a status for at least one building system element of the plurality of building system elements using the three-dimensional representation of the system (Shear: Para 0100, 0109 via technical drawing/digital model is updated with information from the field engineer and the plant engineer desires to make a comment about a pipe location, and how the design could introduce conflict in the existing layout. The plant engineer point his mobile device to the area of which he wants to comment on, and he creates a markup with text and arrows on his mobile device touch screen).
	In addition, Finn does not explicitly disclose the limitation of Claim 10 which states generating a detailed report based on the status of the at least one building system element.

	generating a detailed report based on the status of the at least one building system element (Song: Para 0528, 0743-0753, 0806 via In Common Point Project 4D, the user can select a window, which compares the plan to the actual status, as seen in FIG. 44. The first display shows both images on the one screen. The next two show the results of two different the schedule alternatives. FIG. 44 shows examples of user interfaces of 4D CAD system. The project manager can identify the status of the activities currently in progress. The other slider controls opacity of the 3D model, which goes through scale changes when percentage of completion or actual cost is assigned. By superimposing these two sliders and simultaneously comparing the 3D objects displaying the plan and the actual performance, respectively, the project status can easily and intuitively be known).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn/Shear with the teachings of Song in order to have generating a detailed report based on the status of the at least one building system element. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 11, the combination of Finn/Shear/Song teaches the limitation of Claim 11 which states
	further comprising downloading the project model from a server over the network (Finn: Fig 1 and Para 0040 via the processor to retrieve, from data storage, a data file comprising the supplemental digital model associated with the 
	Regarding Claim 13, the combination of Finn/Shear/Song teaches the limitation of Claim 13 which states
	wherein the combined project model is a three-dimensional computer aided design (CAD) or Building Information Model (BIM) model view outside of augmented reality (Finn: Para 0004, 0068 via the captured image of the physical marker is analyzed, using a processor, to determine a 3D digital model of the unbuilt element portion ("Supplemental digital model") associated with the marker. As discussed above, each marker includes marking elements with a unique pattern that can be decoded for embedded data. In an embodiment, the captured image of the physical marker can be analyzed and decoded by the processor of the mobile device. Alternatively or additionally, the captured image of the marker can be transmitted to the server computer 120 or a third party site for analysis, and the decoded data can be transmitted back to the mobile device).
	Regarding Claim 14, the combination of Finn/Shear/Song teaches the limitation of Claim 14 which states
	further comprising updating a completion percentage of the system based on the status (Song: Para 0712 and 0717 via in a 3D model, the percentage completed can be expressed in changes in object scale. Using ghost images, the 3D objects representing the as-built model and percentage of completed are superimposed. Because the user can control the opacity of each object group, as-built model and scaled model, they can visually compare the plan and actual progress. As is shown in FIG. 82, the model displaying the actual progress can change its scale depending 
	Regarding Claim 15, the combination of Finn/Shear/Song teaches the limitation of Claim 15 which states
	further comprising selecting the at least one building system element displayed on the tracker device using a tool supported by the application (Shear: Para 0076 via FIG. 3 illustrates an enlarged version of the display area of device 132 of FIG. 2. The display area illustrates a live image/video that has been overlayed with labels identifying the various objects/elements displayed. Further, additional options are presented to the user in the display area allowing the user to obtain additional information. For example, the user may select the "+" button from the various text areas to display additional information relating to the main power supply, the cable pulley, and/or the cable box. Additional information relating to the optical encoder is illustrated and may be hidden by selecting the "-" icon. Within the optical encoder display dialog box, the user can view relevant information and further click to view assembly instructions, maintenance records, and/or to order parts).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bontinck BE 1025037 B1 Method for generating measurement state for construction project, involves providing design data that has digital representation of geometric parameter of construction project, where design data has digital representation of material
Schuster US 2018/0336732 A1 AUGMENTED REALITY TASK IDENTIFICATION AND ASSISTANCE IN CONSTRUCTION, REMODELING, AND MANUFACTURING
Jung et al. 2019/0095712 A1 METHOD AND DEVICE FOR PROVIDING AUGMENTED REALITY SERVICE
Weller et al. US 2012/0327117 Al DIGITALLY ENCODED MARKER-BASED AUGMENTED REALITY (AR)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623